Exhibit 10.35

SEPARATION AGREEMENT AND GENERAL RELEASE

This SEPARATION AGREEMENT AND GENERAL RELEASE (this “Agreement”) dated as of
January 16, 2015, is between UTi, Services, Inc. (“Company”) and Ronald Berger
(“Employee”). This Agreement shall be effective on the date that Employee signs
this Agreement (the “Agreement Date”). However, Employee shall not be entitled
to any of the consideration described in Section 3 below unless Employee does
not revoke the releases provided for in Sections 5 and 6 of this Agreement in
accordance with Section 8 below.

WHEREAS, Company and Employee are parties to an Employment Agreement dated as of
October 1, 2012 (the “Employment Agreement”); and

WHEREAS, in consideration of the promises made in this Agreement, Company and
Employee wish to terminate the Employment Agreement effective as of the
Agreement Date, except for any provisions therein which expressly survive the
termination thereof or are expressly incorporated by reference herein.
Notwithstanding the foregoing sentence, unless the arbitration provision in this
Agreement is unenforceable, it shall apply rather than the arbitration provision
set forth in Section 11 of the Employment Agreement.

NOW THEREFORE, for good and valuable consideration, the sufficiency of which is
hereby acknowledged, the parties agree as follows:

1. Employee hereby submits his voluntary resignation from his position with UTi
Worldwide Inc. and all other positions, titles, authorities and directorships
with the Company and its affiliates, effective as of the close of business on
the Agreement Date. Additionally, Employee hereby further resigns as an employee
of the Company and its affiliates effective as of the Agreement Date (such date
referred to also as the Termination Date). Employee represents that he is
resigning voluntarily and is signing this Agreement voluntarily and with a full
understanding of and agreement with its terms. This Agreement does not
constitute an admission by either party of any wrongful action, liability or
violation of any local, state or federal law, in connection with Employee’s
employment or otherwise. Employee agrees, represents and warrants that (a) from
the close of business on the date hereof, Employee has no power to bind or
obligate the Company and Employee will not sign any contracts, agreements, or
other documents or make any other commitments on behalf of the Company and/or
its affiliates, (b) Employee has returned to the Company, or will return to the
Company within 3 business days of the date hereof, all files, records, credit
cards, keys, equipment, laptops and any other property or documents of the
Company and/or its affiliates, other than Employee’s personal copies of his
employment and compensation documents and files, Employee’s contacts, calendars,
personal correspondence and diaries, and that Employee has not retained, and
will not retain, any copies thereof, including, but not limited to, any copies
of “Proprietary Information” as defined in the Employment Agreement and
(c) Employee shall cause his attorneys, representatives and agents to return to
the Company within 3 business days of the date hereof all files, records and any
other property or documents of the Company and/or its affiliates in the
possession or control of such attorneys, representatives or agents without such
attorneys, representatives or agents retaining any copies thereof.

 

- 1 -



--------------------------------------------------------------------------------

2. Employee acknowledges and agrees that UTi Worldwide Inc. may be required to
report his resignation in a filing with the Securities and Exchange Commission
(the “SEC”) (including filing a copy of this Agreement).

3. In reliance on such voluntary resignation and the promises, representations
and releases in this Agreement, the Company will provide Employee with the
following consideration unless the releases provided for in Sections 5 and 6 of
this Agreement are revoked in accordance with Section 8 of this Agreement:

 

  a. Employee acknowledges and agrees that as of the date hereof Employee has
340.20 hours of accrued vacation (representing a cash amount equal to
$61,334.15, which represents all of Employee’s accrued, but unused vacation
time. The Company shall pay Employee for such accrued vacation time (less
legally required deductions) within 5 business days after the Agreement Date.
Employee acknowledges and agrees that from and after the close of business on
the Agreement Date, Employee shall no longer accrue or be entitled to vacation
time under the Company’s policies or otherwise. In addition, the Company will
pay or provide to Employee any other Accrued Benefits (as defined with
Employment Agreement) as provided in Section 6(a)(ii) of the Employment
Agreement.

 

  b.

Upon the expiration of the 7 day revocation period following the Agreement Date
if Employee has not revoked the releases provided for in Section 5 and 6 of this
Agreement in accordance with Section 8 below within such period, on such date,
Employee’s outstanding (a) Restricted Share Units shall vest with respect to a
number of shares as set forth on Exhibit A-1 hereto and (b) Stock Options shall
vest with respect to a number of shares and other terms as set forth on Exhibit
A-1 hereto. Except as provided in the preceding sentence, no Restricted Share
Units, Performance Share Units or Stock Options shall vest as of or following
the Termination Date; provided, however, that any unvested Restricted Share
Units, Performance Share Units or Stock Options held by Employee that are set
forth on Exhibit A-2 hereto (i) shall not be forfeited or expire on the
Termination Date or as a result of Employee’s resignation and shall remain
outstanding, (ii) notwithstanding anything to the contrary in any plan, program,
policy or agreement, shall vest and be settled or become exercisable solely in
connection with a “Change of Control of UTi Worldwide” (as defined in the
Employment Agreement) on or prior to July 16, 2015, as set forth in Section 3(e)
below and (iii) in the event such Units and Options do not so vest in connection
with a Change of Control of UTi Worldwide on or prior to July 16, 2015, such
Units and Options shall be immediately forfeited. Employee acknowledges and
agrees that all unexercised Stock Options will automatically expire if not
exercised on the earlier of (1) the 10 year anniversary of the grant date of
such Stock Option and (2) October 16, 2015. Employee also acknowledges and
agrees that he is not entitled to any further awards of Restricted

 

- 2 -



--------------------------------------------------------------------------------

  Share Units, Performance Share Units, Stock Options or any other form of
stock-based compensation in respect of any period, including calendar 2015 or
any subsequent year.

 

  c. Following the Termination Date, the Company shall pay to Employee twelve
months of salary continuation payments at an annual pay rate of $375,000.00 (the
“Severance Amount”), which represents a bi-weekly payment of $14,423.08, less
legally required deductions. Such payments shall be made on the same schedule as
the Company’s current payroll cycle, subject to Section 23 of the Employment
Agreement, which is expressly incorporated by reference herein; provided,
however, that the first such payment shall be delayed until the expiration
period described in Section 8 below.

 

  d. Subject to Section 23 of the Employment Agreement, (1) not later than the
later of (a) February 15, 2015 and ten (10) business days after Employee signs
this Agreement, the Company shall pay to Employee a lump-sum cash payment equal
to $5,784.48 (the “First Additional Severance Amount”), and (2) not later than
the later of (a) February 15, 2015 and ten (10) business days after Employee
signs this Agreement, the Company shall pay to Employee a lump-sum cash payment
equal to $56,250.00 (the “Second Additional Severance Amount” and, together with
the First Additional Severance Amount, the “Additional Severance Amount”).

 

  e. If a Change of Control of UTi Worldwide occurs on or prior to July 16,
2015, Employee shall be entitled to receive (1) a payment equal to $562,500.00
and (2) a payment equal to (x) if the Change of Control of UTi Worldwide occurs
during the Company’s first fiscal quarter of 2016, $93,750.00 or (y) if the
Change of Control of UTi Worldwide occurs during the second fiscal quarter of
2016 but prior to July 16, 2015, $187,500.00. Such payments shall be payable in
eighteen (18) equal monthly installments commencing immediately after the last
installment of the Severance Amount. Any amount payable pursuant to this
Section 3(e) shall be in addition to the Severance Amount and the Additional
Severance Amount. If a Change of Control of UTi Worldwide occurs on or prior to
July 16, 2015, Employee shall be entitled to vesting of the Restricted Share
Units, Performance Share Units and Stock Options set forth on Exhibit A-2
without duplication with any Restricted Share Units or Stock Options that vested
prior to such date pursuant to Section 3(b) above.

 

  f. Employee shall be entitled to purchase, at his sole expense, COBRA
continuation coverage under the Company’s group health plan as provided
thereunder.

 

  g.

The Company will provide mutually agreed upon outplacement services to Employee
for a period beginning on the Termination Date and ending on the earlier of
(1) twelve months from the Termination

 

- 3 -



--------------------------------------------------------------------------------

  Date and (2) the date Employee shall commence full-time employment with
another employer, provided that the Company’s costs shall not exceed $15,000.00
in connection with the provision of such services.

Employee acknowledges and agrees that he is receiving additional consideration
from the Company beyond that provided by normal Company policy or required by
the Employment Agreement, and that he is not entitled to receive, and will not
claim, any right, benefit, or compensation other than what is expressly set
forth in this Agreement, and hereby expressly waives any claim to any
compensation, benefit or payment which is not expressly referenced in this
Agreement.

4. In exchange for the additional consideration provided in this Agreement,
Employee promises:

 

  a. not to disparage the Company, its affiliates or its or their respective
products, services, or management or any of the other Released Parties (as
defined below) except, in each case, for truthful statements that Employee
believes, in good faith, are required by law (whether by oral questions,
interrogatories, requests for information or documents, subpoena, civil
investigative demand or similar process).

 

  b. communications regarding the nature of his separation shall not be
inconsistent with the filing described in Section 2 of this Agreement. It would
not be inconsistent to state in applications for unemployment benefits that
Employee’s termination was due to a reorganization of the Company.

 

  c. to abide by and uphold continuously the terms of Section 8 (Proprietary
Information) of the Employment Agreement and Section 9 (Protection of Property)
of the Employment Agreement, which sections are incorporated by reference
herein.

 

  d. not to apply for re-employment with the Company or its affiliates without
the Company’s prior written consent.

If Employee materially breaches any of the promises in this Agreement or
Sections 8 or 9 of the Employment Agreement, the Company will give notice to the
Employee and, if such breach is curable, provide him with 15 days to cure the
material breach; provided, however, if such breach is curable but will take
longer than 15 days to cure, Employee shall be given a reasonable amount of
additional time to cure such breach if Employee has commenced such cure within
the initial 15 day period and diligently pursues such cure. If the material
breach is not curable or, if curable, not cured within such 15 day period or
additional period of time as set forth above, the Company may stop any payments
or benefits otherwise owing under this Agreement and may seek additional relief
or remedy under Section 9 hereof or, to the extent applicable, Section 11 of the
Employment Agreement.

5. In consideration for the foregoing and pursuant to Section 6(d)(iii) of the
Employment Agreement, effective as of the Agreement Date, Employee does hereby,
for himself and his heirs, successors and assigns, release, acquit and forever
discharge the

 

- 4 -



--------------------------------------------------------------------------------

Company, UTi Worldwide Inc., all of their current and former, direct and
indirect parents, subsidiaries, brother-sister companies, and all other
affiliates and related partnerships, joint ventures, or other entities, and,
with respect to each of them, their predecessors and successors; and, with
respect to each such entity, all of its past, present, and future employees,
officers, directors, stockholders, owners, representatives, assigns, attorneys,
agents, insurers, employee benefit programs (and the trustees, administrators,
fiduciaries, and insurers of such programs), and any other persons acting by,
through, under or in concert with any of the persons or entities listed in this
section, and their successors (collectively, the “Released Parties”), of and
from any and all claims, actions, charges, complaints, causes of action, rights,
demands, debts, damages, or accountings of whatever nature, known or unknown,
which he or his heirs may have against such persons or entities including, but
not limited to those related to, or arising from, Employee’s employment with the
Company or the termination thereof (collectively, the “Claims”) based on any
actions or events which occurred prior to the Agreement Date. Notwithstanding
the foregoing, Employee does not release any Released Parties from: (i) the
Released Parties performance under this Agreement or (ii) the Released Parties
future performance under all other agreements, contracts, instruments and other
documents remaining in effect to which both Employee and one or more of the
Released Parties remain parties, including those specifically modified by this
Agreement.

In exchange for material portions of the additional consideration provided in
this Agreement and in accordance with the Older Workers Benefit Protection Act,
Employee hereby knowingly and voluntarily waives and releases all rights and
claims, known and unknown, arising under the Age Discrimination in Employment
Act of 1967, as amended (the “ADEA”), which he might otherwise have had against
the Released Parties regarding any act or omission which occurred on or before
the Agreement Date, including but not limited to those related to, or arising
from, Employee’s employment with the Company or the termination thereof.

6. It is further understood and agreed that all rights under Section 1542 of the
Civil Code of the State of California or any other applicable similar state
statute are expressly waived by Employee. Such Section reads as follows:

A General Release does not extend to claims which a creditor does not know or
suspect to exist in his or her favor at the time of executing the Release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

7. This Agreement contains all of the terms, promises, representations, and
understandings made between the parties and supersedes any previous
representations, understandings, or agreements, except for any agreement by
Employee regarding confidentiality and/or protection of Company information,
property, or trade secrets, which agreement(s) shall continue in full force and
effect. For purposes of clarity, as of the date hereof, the Employment Agreement
is terminated in all respects, except for any provisions therein which expressly
survive the termination thereof or are expressly incorporated by reference
herein, including but not limited to, those sections of the Employment Agreement
set forth in Section 21 of the Employment Agreement.

 

- 5 -



--------------------------------------------------------------------------------

8. Employee understands that he is waiving important legal rights by signing
this Agreement, and has consulted with an attorney and/or other persons to the
full extent Employee wanted to do so before signing this Agreement.

Employee is hereby advised (a) to consult with an attorney prior to signing this
Agreement and (b) that he has 45 days in which to consider and accept this
Agreement by signing this Agreement, which should then be promptly returned to
the Company’s Global General Counsel. In addition, Employee may revoke the
releases provided for in Sections 5 and 6 of this Agreement within 7 days
following the Agreement Date by notifying the Company’s Global General Counsel
in writing within 7 days after the Agreement Date. If Employee revokes the
releases provided for in Sections 5 and 6 above, Employee will not be entitled
to any of the consideration provided for under this Agreement and the Agreement
will remain in full force and effect except with respect to the releases that
have been revoked.

9. The parties hereto acknowledge that it is in their best interests to
facilitate the informal resolution of any disputes arising out of this Agreement
or otherwise by mutual cooperation and without resorting to litigation. As a
result, if either party has a legally recognized claim or dispute arising
hereunder or otherwise, including but not limited to any claim for breach of any
contract or covenant (express or implied), any dispute regarding Employee’s
termination of employment, tort claims, claims for harassment or discrimination
(including, but not limited to, race, sex, religion, national origin, age,
handicap or disability), claims for compensation or benefits (except where a
benefit plan or pension plan or insurance policy specifies a different claims
procedure) and claims for violation of public policy or, any federal, state or
other governmental law, statute, regulation or ordinance (except for claims
involving workers’ compensation benefits), and the parties are unable to reach
agreement among themselves within thirty (30) days, then the parties agree to
submit the dispute to JAMS for binding arbitration in accordance with its
then-current employment arbitration rules and procedures and applicable law.

If the parties are unable to agree to an arbitrator, JAMS will provide the names
of seven potential arbitrators, giving each party the opportunity to strike
three names. The remaining arbitrator will serve as the arbitration panel. The
parties agree that the arbitration must be initiated within the time period of
the statute of limitations applicable to the claim(s) if the claim(s) had been
filed in court. Arbitration may be initiated by the aggrieved party by sending
written notice of an intent to arbitrate by registered certified mail to all
parties and to JAMS. The notice must contain a description of the dispute, the
amount involved and the remedies sought. All fees and expenses of the arbitrator
will be borne by the Company. Each party will pay for the fees and expenses of
its own attorneys, experts, witnesses, and preparation and presentation of
proofs and post-hearing briefs, unless the party prevails on a claim for which
attorneys’ fees are recoverable by statute, in which case the arbitrator may
award attorneys’ fees and costs to the prevailing party.

10. The Company may withhold from any amounts payable under this Agreement all
such taxes, and may file with appropriate governmental authorities for the
periods covered herein all such information, returns or other reports with
respect to the tax consequences of any amounts payable under this Agreement, as
may, in its reasonable judgment, be required by law.

 

- 6 -



--------------------------------------------------------------------------------

11. Employee hereby certifies that (i) Employee has provided the Company with
the information necessary to report on Form 4 all reportable transactions that
occurred from the period February 1, 2013 through the Agreement Date, and
(ii) as of the Agreement Date, all of Employee’s transactions in the Company’s
securities that occurred from the period February 1, 2013 through the Agreement
Date have been reported on Form 4; accordingly, as of the Agreement Date,
Employee is not required to file a Form 5 for the fiscal year ending January 31,
2015. After the Agreement Date, Employee shall be responsible for providing to
the Company in a timely manner all information necessary to facilitate required
Section 16 filings, if any. Employee also acknowledges that he will not receive
any newly issued stock-based compensation from the Company after the Agreement
Date.

12. For a period from the Agreement Date to the 18 month anniversary of the
Agreement Date, and for any longer period to which the parties may agree by any
separate, additional contract, Employee agrees to reasonably cooperate, upon
reasonable notice, at no charge, with the Company’s and its affiliates’ and its
or their counsel’s reasonable requests for information or assistance related to
the Company’s and its affiliates’ defense of, or other participation in, any
investigation or inquiry or any administrative, judicial, or other proceeding
arising from any charge, complaint or other action which has been or may be
filed relating to the period during which Employee was engaged in employment
with the Company and its affiliates and in which Employee was involved (or may
have reasonably been expected to be involved in his capacity with the UTi
Group); provided, that the Company shall accommodate Employee’s reasonable
requests for information and documents required in order to enable or facilitate
such cooperation for the benefit of the Company and to facilitate the Employee’s
individual representation in any such investigation or proceeding. The Company
shall reimburse Employee for any reasonable out-of-pocket expenses (including
legal fees of one law firm) incurred by Employee in connection with such
cooperation. Employee shall not be required to cooperate (a) against his own
legal interests or (b) to the extent it materially interferes with his
employment or business activities after reasonable attempts by Employee to
mitigate such interference.

Employee agrees that, unless required by law or authorized in advance by the
Board of Directors of UTi Worldwide Inc., Employee will not knowingly
communicate, directly or indirectly, with any third party, including but not
limited to, any person or representative of any group of people or entity who is
suing or has stated that a legal action against the Company and its affiliates
or any of their directors or officers is being contemplated, concerning the
operations of the Company and its affiliates, the actions or inactions of any of
its or their employees or representatives or the legal positions taken by the
Company and its affiliates, in each case with respect to Proprietary Information
or information relating to any legal actions against the Company or any of its
affiliates. Employee acknowledges that the Company is cooperating with a
governmental investigation, and Employee agrees to cooperate with such
investigation to the extent consistent with his individual rights and interests.
Nothing herein shall be deemed to prevent Employee from cooperating with such
investigation nor to compromise his full and fair individual representation in
that matter nor shall anything in this Agreement be deemed to restrict
Employee’s applicable whistleblower rights (including under Rule 21F under the
Securities Exchange Act of 1934, as amended).

 

- 7 -



--------------------------------------------------------------------------------

Employee further acknowledges and agrees that any and all information learned by
Employee from the Company or any of its affiliates, or their respective
employees and legal representatives in connection with or pursuant to any
investigation, lawsuit or potential lawsuit against the Employee or the Company
(hereafter “Privileged Information”) is privileged information and shall be
considered Proprietary Information for all purposes of the Employment Agreement
and may not be disclosed to any third party (except for Employee’s legal counsel
engaged for purposes of providing advice related to such matter), unless
Employee believes, in good faith, he is required to do so by law. If Employee
believes in good faith disclosure is required by law, prior to making such
disclosure to the extent permitted by law, Employee shall promptly provide the
Company with written notice of such disclosure and shall reasonably cooperate at
no expense to Employee with the Company if the Company determines to seek a
judicial protective order or other appropriate protection of such Privileged
Information. If asked about matters constituting Privileged Information in
circumstances where Employee believes in good faith that disclosure is not
required by law, Employee shall state that the information is privileged and
shall direct the inquirer to the Company. Employee acknowledges and agrees that
any violation of this Section 12 will result in irreparable harm to the Company
and its affiliates and will, in addition to other available remedies, give rise
to an immediate action by the Company and its affiliates for injunctive relief.

Nothing in this Agreement shall limit any right or obligation of Employee or the
Company under applicable indemnification agreements and policies.

13. The validity of this Agreement and any of the terms or provisions as well as
the rights and duties of the parties hereunder shall be governed by the laws of
the State of Oregon, without reference to any conflict of law or choice of law
principles in the State of Oregon that might apply the law of another
jurisdiction.

14. The Company shall instruct the Board of Directors of UTi Worldwide, Inc. and
the named executive officers of UTi Worldwide, Inc. not to make any statement to
any un-affiliated third party disparaging (including for the purpose of this
Section 14, any general statement broadly disseminated to employees of UTi
Worldwide Inc. or any of its subsidiaries), except, in each case, for truthful
statements, as the Company believes in good faith are necessary or advisable to
comply with Company’s SEC or NASDAQ disclosure obligations or as may otherwise
be required by law (whether by oral questions, interrogatories, requests for
information or documents, subpoena, civil investigative demand or similar
process). For purposes of clarity, it is acknowledged and agreed by the parties
that statements that do not specifically reference Employee, his title or
position that are critical of, or otherwise negative or unfavorable regarding
any systems or functions in which he was involved (regardless of whether such
statements relate to a time during which Employee was an employee of the
Company) shall not be deemed to be disparaging of Employee for purposes of this
Section 14.

15. Employee agrees that, at the request of either the Company or UTi Worldwide
Inc., Employee shall promptly sign such further resignations, documents and
instruments and take all such other actions as may be reasonably necessary to
carry out the resignations provided for in Section 1 above and Employee hereby
grants the corporate secretary of UTi Worldwide Inc. an irrevocable power of
attorney to execute on behalf of Employee all such resignations and documents
and instruments and to take all such other actions as may be reasonably
necessary to carry out the intention of this Section 15; provided, however, that
the corporate secretary promptly notifies Employee in writing of each such
action.

 

- 8 -



--------------------------------------------------------------------------------

UTi, Services, Inc. Ronald Berger By:

/s/ Lance E. D’Amico

/s/ Ronald Berger

Lance E. D’Amico Ronald Berger Authorized Signatory Date Signed: January 26,
2015 Date Signed: January 26, 2015

 

- 9 -



--------------------------------------------------------------------------------

EXHIBIT A-1

 

(a) Restricted Share Unit Awards will vest with respect to 20,282 shares.

 

(b) Stock Options with respect to (x) 4,396 shares with a strike price of $16.81
and (y) 6,165 shares with a strike price of $14.05.

EXHIBIT A-2

 

(a) Restricted Share Unit Awards will vest with respect to 50,891 shares.

 

(b) Stock Options with respect to 6,166 shares with a strike price of $14.05.

 

(c) Performance Share Unit Awards will vest with respect to 9,357 shares.